Citation Nr: 0734124	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee injury.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to the residuals of a right knee injury.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  In a January 2006 decision, the Board denied the 
claim for entitlement to service connection for bilateral 
hearing loss and remanded the claims for entitlement to 
service connection for the residuals of a right knee injury, 
back disorder, and lung disorder for further development.  

Previously, in his February 2004 substantive appeal the 
veteran requested a hearing before the Board to be held at 
the local RO.  The hearing was scheduled for June 2005.  In a 
June 2005 statement, the veteran withdrew his hearing 
request.  As such, there are no outstanding hearing requests 
of record.  38 C.F.R. § 20.704(e).

The veteran appealed the Board's January 2006 decision 
denying entitlement to service connection for bilateral 
hearing loss to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in May 2007, 
the Court ordered that the motion for remand be granted and 
remanded the part of the Board's decision denying service 
connection for bilateral hearing loss for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  

Additionally, the Board is satisfied that development 
requested in the January 2006 Board remand has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As instructed, the RO made appropriate efforts 
to ascertain and/or obtain pertinent medical records and 
obtained VA examinations with opinions and VA treatment 
records which, together with the evidence of record, provide 
a sufficient record to evaluate the claims.  Therefore, the 
Board finds that the issues of entitlement to service 
connection for the residuals of a right knee injury, back 
disorder, and lung disorder are ready for appellate review.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a right knee injury have not been shown 
to be causally or etiologically related to the veteran's 
military service.

3.  A back disorder has not been shown to be causally or 
etiologically related to the veteran's military service or 
the residuals of a right knee injury.  

4.  A lung disorder, if any, has not been shown to be 
causally or etiologically related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the residuals of 
a right knee injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a)(3), and 3.309(a) (2007).

2.  Service connection is not warranted for a back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a), and 3.310(a) (as defined prior to the October 10, 
2006 regulation change) (2006-2007).

3.  Service connection is not warranted for a lung disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, and 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Regarding the claim for entitlement to service connection for 
a back disorder, to include as secondary to the residuals of 
a right knee injury, the Board notes that the provisions of 
38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection cannot be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to a current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for the 
residuals of a right knee injury, back disorder, and lung 
disorder.  In a May 2006 supplemental statement of the case 
(SSOC), the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the aforementioned disabilities on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted for 
the aforementioned disabilities.  

After the Board remanded the issues of entitlement to service 
connection for the residuals of a right knee injury, back 
disorder, and lung disorder for further development, the 
Appeals Management Center (AMC) sent the veteran a letter 
dated in January 2006 in compliance with the Board remand.  
The letter asked the veteran to complete and sign a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, for Dr. C in order for VA 
to obtain any relevant treatment records; provide information 
about treatment for allergic rhinitis or sinusitis between 
his service discharge and the present and complete a VA Form 
21-4142 if necessary; describe in more detail what toxic 
chemicals he believed he was exposed to in service with 
competent medical or scientific evidence that he had a 
current diagnosis of a lung or respiratory condition that was 
the result of exposure to toxic chemicals in service; and 
specify the time period that he was treated at VA for his 
lung condition.  The letter informed the veteran that it was 
ultimately his responsibility to make sure VA received this 
evidence.  

In a letter received by VA in February 2006, the veteran 
stated that he had constant wheezing in his lungs for years.  
He added that he only received treatment for the problem when 
he "caught something."  Further, he instructed VA to obtain 
his VA treatment records for evidence of his lung disorder, 
which was done.  However, the Board notes that the veteran 
did not submit a VA Form 21-4142 for Dr. C, provide 
information about treatment for allergic rhinitis or 
sinusitis or complete a VA Form 21-4142 in order for VA to 
obtain treatment records; describe in more detail what toxic 
chemicals he believed he was exposed to in service with 
competent medical or scientific evidence that he had a 
current diagnosis of a lung or respiratory condition that was 
the result of exposure to toxic chemicals in service; nor did 
he specify the time period that he was treated at VA for his 
lung condition.  Where the veteran puts VA on notice of the 
existence of a specific, particular piece of evidence, VA may 
assist him in obtaining that evidence if he provides enough 
information and evidence to enable VA to assist him.  See 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, as 
noted above, the veteran has not provided specific 
information or the necessary releases in order for VA to 
obtain additional evidence in this case.  The Board notes 
that the duty to assist is not a one way street and it is 
ultimately the veteran's responsibility to support his claims 
with appropriate evidence, as mentioned in the January 2006 
VA development letter.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As such, it appears that further 
development would serve no useful purpose at this point and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for entitlement to 
service connection for a lung disorder.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes an examination is not needed for the 
claim for a lung disorder because although the veteran's 
August 1965 separation report of medical history and 
examination contained diagnoses of allergic rhinitis and 
sinusitis, there were no post service diagnoses of either 
disorder.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  The veteran was noted to have 
recurrent exacerbations of bronchial chronic asthma 
associated with bronchitis in a February 2003 statement by 
Dr. C. and wheezing in a May 2005 VA treatment entry but no 
competent evidence has been submitted to indicate that 
bronchial chronic asthma or incidents of wheezing are 
associated with an established event, injury, or disease in 
service to include the in-service diagnoses of allergic 
rhinitis and sinusitis.  Further, the first medical findings 
of any lung related problems were made decades after service 
which does not support continuity of symptomatology after 
discharge from service.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for a lung disorder in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examination in April 2006.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

1.  Residuals of a right knee injury

Service connection for arthritis may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for the 
residuals of a right knee injury.  Although the veteran 
suffered a right distal fibula fracture in-service in March 
1965, there were no findings of any right knee injury in-
service or on his August 1965 separation examination.  The 
Board acknowledges that the veteran currently has 
osteoarthritis of the right knee. However, in order to 
establish service connection, there must be persuasive 
evidence establishing an etiological relationship between an 
injury in service and the current disability, which is absent 
in this case.  After careful consideration, the Board 
concludes that the veteran is not entitled to service 
connection for the residuals of a right knee injury.  

The veteran contended in various statements including but not 
limited to his February 2004 substantive appeal that a right 
fibula fracture that he incurred in-service caused his 
current right knee disability.  

Turning to the medical evidence of record, the veteran's 
December 1961 enlistment examination was absent for 
complaints, treatment, or diagnosis of a right knee 
disability.  A March 1965 line of duty determination 
reflected that the veteran had a preliminary diagnosis of a 
right fracture of the distal fibula following an accident 
wherein his motorcycle was hit by a car.  An August 1965 
letter from an Air Force Hospital stated that the veteran had 
a closed fracture of the right distal fibula with assessment 
that he would not have any permanent disability from this 
injury related to his right knee.  There were no complaints, 
treatment, or diagnosis of any right knee disability or right 
knee related problem in-service.  Importantly, the veteran's 
August 1965 separation report of medical history and 
examination were also negative for complaints, treatment, or 
diagnoses of a right knee disability.  Notably, the veteran 
indicated that he did not have a trick or locked knee on the 
separation report of medical history.  As such, a right knee 
injury or right knee disability was not shown in-service.  

The post-service medical evidence contained private treatment 
records from Dr. R. dated in 1991 and 1992 which indicated 
that the veteran had a swollen right knee and was apparently 
referred to Dr. W.C.M.  Private treatment records from Dr. 
W.C.M. dated in January 1992 showed that the veteran had 
symptomatic right knee effusions for the past five months.  
The veteran had a right knee arthroscopy with chondroplasty 
and medial menisectomy.  The diagnosis was right knee 
degenerative arthritis and medial meniscal tear.  Private 
treatment records dated in January and February 1993 from 
S.L. noted that the veteran complained of a 15 year history 
of intermittent right knee swelling.  In February 1993, the 
veteran underwent a right knee arthroscopy with revision of 
the medial meniscus, chondroplasty, and synovectomy.  The 
final diagnosis was severe right knee osteoarthritis.  

A February 2003 private treatment record from J.S.K., DC, 
reflected that the veteran complained of pain in his right 
knee, right sacroiliac joint, and low back.  The veteran 
reported that he broke his right fibula in-service and also 
strained his right knee.  The diagnoses were lumbosacral 
strain and right knee degeneration.  An x-ray showed right 
posterior ilium; narrowed L5-S1 disc space; and natural 
degenerative fusion at L1&2.  J.S.K. indicated that the 
veteran had a limp due to his right knee that aggravated and 
exacerbated his low back and right sacroiliac (SI) joint.  

The veteran underwent a VA examination in connection with 
this right knee claim in April 2006.  The veteran reported 
that his right knee pain started about 15 years ago and had 
progressively gotten worse.  The veteran contended that his 
fracture to the distal right fibula and complaints of back 
pain have caused or are related to his current back and right 
knee disability.  It was noted that his post service job 
involved mostly standing and walking duties and that he 
played tennis.  The veteran denied any injuries to his right 
knee since active duty.  An x-ray revealed right knee 
osteoarthritis.  After reviewing the veteran's claims file, 
the examiner opined that the current right knee disorder is 
less likely as not (less than 50/50 probability) caused by or 
a result of a disease or injury shown by the service medical 
records, including a fracture of the right distal fibula.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

The Board finds that J.S.K.'s notation in the February 2003 
medical report that the veteran had a strained right knee in 
service is unsupported by the medical evidence of record and 
is therefore not persuasive.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).  Further, the Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  There is no indication in the February 
2003 medical record that J.S.K. reviewed the veteran's claims 
file or the reports pertaining to his fractured right fibula 
in service.  As discussed above, the veteran's service 
medical records were absent for complaints, treatment, or 
diagnosis of a right knee problem.  As such, the February 
2003 notation that the veteran had a strained right knee in-
service is not supported by the evidence of record and is 
therefore not persuasive.  

However, the Board finds the April 2006 VA examiner's opinion 
to be persuasive because it is well reasoned and supported by 
the medical evidence of record.  After reviewing the 
veteran's claims file including but not limited to the 
service medical records that discussed the fracture to the 
distal right fibula, the 1992 and 1993 post-service right 
knee arthroscopies, and the February 2003 findings of Dr. 
J.S.K., the April 2006 VA examiner opined that the current 
right knee disorder is less likely as not caused by or a 
result of a disease or injury shown by the service medical 
records, including a fracture of the right distal fibula.  
The examiner reasoned that the veteran suffered no injury to 
his right knee at the time of his distal right fibula 
fracture and was not treated for his right knee on active 
duty.  The examiner added that although it was possible for a 
distal fibular fracture to result in knee symptoms, given the 
onset of the veteran's right knee symptoms occurring well 
after active duty, evidence from the examination that he had 
degenerative changes to both knees, his current symptoms, his 
lifestyle and active lifestyle since service, it was less 
likely as not that his right knee condition was caused by or 
a result of his right fibular fracture.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board notes that the examiner's findings are 
supported by the evidence of record.  As such, the Board 
finds the April 2006 VA examiner's opinion more persuasive 
than the February 2003 findings of J.S.K and consequently 
affords it more probative weight.  Owens v. Brown, 7 Vet. 
App. at 433; Wray v. Brown, 7 Vet. App. 488.  

Additionally, the Board notes that the veteran reported that 
he first began to experience knee pain 15 years prior to the 
April 2006 VA examination.  The first post-service medical 
evidence of a right knee problem was noted in a December 1991 
private treatment record from Dr. R.  With regard to the 
decades long evidentiary gap in this case between active 
service and the earliest medical evidence of a right knee 
disability, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Further, it was not until 1992, 27 years after the veteran 
left service, that he first received a diagnosis of right 
knee degeneration.  Thus, the lack of any objective medical 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of right knee arthritis is itself 
evidence which tends to show that right knee osteoarthritis 
did not have its onset in service or for many years 
thereafter.

To the extent that the veteran believes that his right knee 
disability was caused by the right fibula fracture in-
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the veteran has been shown to have right knee 
osteoarthritis.  The service medical records were absent for 
any indications of a right knee injury and the more 
persuasive medical evidence does not reveal a nexus to right 
knee osteoarthritis occurring in service.  Furthermore, the 
more persuasive medical evidence of record did not reveal 
that the veteran's in-service right distal fibula fracture 
was related to his right knee disability.  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that the veteran's right knee osteoarthritis manifested 
itself to a degree of 10 percent or more within one year from 
the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  As such, service connection for the 
residuals of a right knee injury must be denied.  38 C.F.R. 
§ 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for the residuals of a right knee injury is denied.

2.  Back disorder

Service connection for arthritis may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Under the "old" section 3.310(a) of VA regulations prior to 
the October 2006 regulation change that will be applied in 
this case, service connection may also be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a back 
disorder on either a direct or secondary basis.  Although the 
veteran had complaints of low back pain in-service, there 
were no findings of back pain or a back disability on his 
August 1965 separation examination.  The Board acknowledges 
that the veteran currently has severe degenerative disc 
changes with sacroiliitis.  However, in order to establish 
service connection, there must be persuasive evidence 
establishing an etiological relationship between an injury in 
service and the current disability, which is absent in this 
case.  Further, the more persuasive medical evidence does not 
show a relationship between a right knee disability or right 
fibula fracture and his current back disorder.  Therefore, 
after careful consideration, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  

The veteran contends in various statements, including his 
December 2002 claim, that his right knee and or the right 
distal fracture that occurred in-service aggravates his back 
disorder.  

Turning to the medical evidence of record, the veteran's 
December 1961 enlistment examination was negative for 
complaints, treatment, or diagnosis of a back disability.  
The veteran complained that the left part of his back was 
sore in April 1962.  In October 1963, the veteran reported 
lower back syndrome but a physical taken at that time was 
negative.  He also complained of vague pain in his L5 joint 
in January 1964 but examination was again negative.  The 
assessment was L5 sprain.  Importantly, his August 1965 
separation examination and report of medical history were 
negative for complaints, treatment, or diagnosis of a back 
disorder.  Specifically, his spine was found to be clinically 
normal.  

As noted under the discussion for the residuals of a right 
knee injury, a February 2003 private treatment record from 
J.S.K., DC, reflected that the veteran complained of pain in 
his right knee, right sacroiliac joint, and low back.  The 
veteran reported that he broke his right fibula in-service 
and also strained his right knee.  The diagnoses were 
lumbosacral strain and right knee degeneration.  An x-ray 
showed right posterior ilium; narrowed L5-S1 disc space; and 
natural degenerative fusion at L1&2.  J.S.K. indicated that 
the veteran had a limp due to his right knee that aggravated 
and exacerbated his low back and right sacroiliac (SI) joint.  

The veteran underwent a VA examination in connection with 
this back claim in April 2006.  The veteran reported that his 
back problems began in approximately 1976.  As noted above, 
the veteran contended that his fracture to the distal right 
fibula and complaints of back pain have caused or are related 
to his current back and right knee disability.  The veteran 
reported that he sought treatment for his back at age 34 or 
35.  He added that he was treated for acute back pain in 
approximately 1977 or 1978.  An x-ray of the lumbosacral 
spine showed severe degenerative disc changes with 
sacroiliitis.  After reviewing the veteran's claims file, the 
examiner opined that the veteran's back disorder was less 
likely as not (less than 50/50 probability) the same 
condition that resulted in complaints of back pain in 
service.  

The Board finds that J.S.K.'s opinion is not supported by the 
evidence of record and is therefore not persuasive.  Although 
J.S.K. stated that the veteran had a limp due to his right 
knee that aggravated and exacerbated his low back and right 
sacroiliac joint, he does not provide justification for his 
opinion.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
As noted by the April 2006 VA examiner, Dr. J.S.K. did not 
provide any evidence of a chronic limp of the veteran's right 
leg or evidence of how the limp aggravated and exacerbated 
the veteran's lumbar spine.  The VA examiner continued that 
review of pertinent medical literature found no correlation 
between limping and aggravation or exacerbation of 
degenerative disease of the lumbosacral spine.  As such, the 
Board affords little probative weight to the unsupported 
findings in J.S.K.'s February 2003 report.

However, the Board does find the April 2006 VA examiner's 
opinion to be persuasive because it is well reasoned and 
supported by the evidence of record.
After reviewing the veteran's claims file including but not 
limited to the service medical records noting complaints of 
back pain and Dr. J.S.K.'s February 2003 opinion, the 
examiner opined that the veteran's back disorder was less 
likely as not the same condition that resulted in complaints 
of back pain in service.  The examiner reasoned that the 
veteran was treated for acute lumbar sprain on three separate 
occasions during active duty with documented full recovery 
between each incident and there were no changes to the bone 
structures documented on active duty.  Further, according to 
his own reported history, the veteran developed chronic 
symptoms of lumbosacral disease many years after service.  
The examiner found that the veteran's active lifestyle 
(playing tennis) and occupation (which involved frequent 
periods of walking and standing) did correlate with 
etiological factors known to result in degenerative changes 
of the lumbar spine.  Therefore, the Board finds the April 
2006 examination findings to be persuasive and affords them 
great probative weight because they were well reasoned and 
supported by the medical evidence.

The veteran reported that his back problems began in 
approximately 1976 and that he sought treatment for acute 
back pain in 1977 or 1978, which is approximately 11 years 
after his separation from service.  With regard to the decade 
long evidentiary gap in this case between active service and 
the earliest complaints of back pain, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Further it was not until February 2003, 38 years 
after the veteran left service, that the veteran first 
received a diagnosis of lumbosacral strain and 38 years after 
service until he received a diagnosis of degenerative changes 
in his back.  Thus, the lack of any objective medical 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of a back disorder is itself evidence 
which tends to show that a back disorder did not have its 
onset in service or for many years thereafter.

Although the veteran might sincerely believe that his back 
disorder is related to his in-service right distal fibula 
fracture or his right knee, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the veteran has been shown to have severe 
degenerative disc changes with sacroiliitis.  Although the 
service medical records noted indications of back problems 
in-service, no back problems were recorded on his August 1965 
separation examination or report of medical history.  
Importantly, the more persuasive medical evidence does not 
reveal a nexus to the current findings of degenerative disc 
changes and service.  Furthermore, the more persuasive 
medical evidence of record did not find that the veteran's 
in-service right distal fibula fracture and or right knee 
disorder were related to his back disorder.  38 C.F.R. 
§§ 3.303, 3.310(a).  Additionally, the evidence does not 
support service connection by a presumptive basis because 
there is no competent medical evidence showing that the 
veteran's disc degeneration manifested itself to a degree of 
10 percent or more within one year from the date of his 
separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  As such, service connection for a 
back disorder must be denied.  38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a back disorder is denied.




3.  Lung disorder

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a lung 
disorder.  Although the veteran was found to have allergic 
rhinitis, sinusitis, and a constant stuffy nose on his August 
1965 separation examination, there were post-service medical 
findings of such.  Further, the post-service notations of 
wheezing were not associated with any diagnosed disability.  
Moreover, any findings of chronic bronchial asthma with 
bronchitis were not associated with any event, injury, or 
disease in service.  Additionally, there has been no showing 
that the veteran was exposed to toxic chemicals in service.  
As such, service connection cannot be granted.  

The veteran contended in his December 2002 claim that 
exposure to toxic chemicals during service led to a lung 
disorder.  In his April 2003 NOD, the veteran alleged that he 
suffered from a bronchial disability since his discharge and 
was treated at a VAMC.  In his February 2006 statement, the 
veteran claimed that he has had constant wheezing in his 
lungs and has had for years but was only treated for the 
problem when he "caught something."  In March 2006, the 
veteran's friend, D.L.H., stated that she had known the 
veteran for two and a half years and was aware of the 
constant wheezing in his lungs.  She added that the veteran 
saw a doctor when the wheezing made him ill.

Turning to the medical evidence of record, the veteran's 
December 1961 enlistment examination was negative for 
complaints, treatment, or diagnosis of any lung or lung 
related disability.  The veteran indicated that he had 
sinusitis on his August 1965 separation report of medical 
history.  The veteran's August 1965 separation examination 
revealed that he had swollen turbinates and a diagnosis of 
allergic rhinitis.  It was also noted that he had sinusitis 
and had a constant stuffy nose.   

The post-service medical evidence contained a private chest 
x-ray from S.L. dated in February 1993 which showed clear 
lungs for active process and some slight degree fibrotic 
calcific parenchymal scarring.  In a February 2003 letter, 
Dr. C.P.C. stated that he had treated the veteran since 
January 2000 for recurrent exacerbation of bronchial chronic 
asthma associated with bronchitis.  The veteran complained of 
wheezing and a cough for the past 3 days in a May 2005 VA 
treatment entry.  The veteran stated that he had similar 
episodes before.  His lungs were clear and there were no 
signs of infection following examination.  The assessment was 
wheezing.  The Board notes that none of aforementioned 
examination reports related their findings to the veteran's 
service.  Additionally, the only diagnosed disabilities 
listed are bronchial asthma and bronchitis.  As previously 
noted, evidence must show that the veteran has the disability 
for which benefits are being claimed.  38 U.S.C.A. 
§ 1110; see Degmetich v. Brown, 104 F. 3d at 1332.  Wheezing 
and coughing are symptoms, not disabilities.  

The Board has considered the veteran's statements that he has 
had breathing/lung related problems since service.  In 
accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir., 2006), the Board concludes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
However, the veteran's claim cannot be granted based upon the 
lack of medical nexus associating his current findings of 
wheezing, coughing, and chronic bronchial asthma with 
bronchitis to his service.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, as discussed above, 
the evidence does not show a link to his service.  The Board 
notes that no examiner has related any of the veteran's lung 
related problems to his period of service, including the in-
service findings of a stuffy nose, sinusitis, and allergic 
rhinitis.  Moreover, the veteran has not been diagnosed with 
sinusitis or allergic rhinitis post-service.  In sum, 
although the veteran might sincerely believe that his 
lung/breathing problems are related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In conclusion, the veteran has not been shown to have a 
current lung disorder that is related to service.  Although 
the veteran had findings of allergic rhinitis, sinusitis, and 
a stuffy nose on his August 1965 separation examination and 
report of medical history, there were no post-service medical 
findings of rhinitis or sinusitis.  Further, the veteran's 
post-service lung related findings have not been associated 
with his service.  As such, service connection for a lung 
disorder must be denied.  38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a lung disorder is denied.


ORDER

Entitlement to service connection for the residuals of a 
right knee injury is denied.

Entitlement to service connection for a back disorder, to 
include as secondary to the residuals of a right knee injury, 
is denied.

Entitlement to service connection for a lung disorder is 
denied.


REMAND

4.  Bilateral hearing loss

The veteran claimed that he has bilateral hearing loss as a 
result of acoustic trauma during service.  As noted in the 
December 2005 representative statement, the veteran worked on 
a flight line and was exposed to loud noise during service.  
Additionally, the veteran stated in his April 2003 notice of 
disagreement (NOD) that he had to constantly take off his ear 
protection while working near the airplanes to communicate.  

Although there are no post-service medical records reflecting 
a medical diagnosis of hearing loss, including those 
submitted from VA medical centers pursuant to the January 
2006 Board remand, the veteran is competent to give evidence 
about what he experienced; i.e., that he was exposed to noise 
in service and that he currently has difficulty hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Similarly, to the 
extent that the veteran is claiming he has had problems with 
his hearing since service, the Board concludes that his lay 
statements are also competent.  As such, because the veteran 
had noise exposure from airplanes during service and reports 
that he currently has difficulty hearing, the Board finds 
that an examination in necessary in connection with his claim 
to ascertain whether any current hearing loss is related to 
service.  

In addition, the December 2005 representative statement 
appears to indicate that the veteran may have sought 
treatment for his hearing loss in recent years from VA.  
Although the VA medical records obtained by the RO pursuant 
to the January 2006 Board remand of other claims on appeal do 
not include any records relevant to hearing loss, the RO 
should seek clarification from the veteran on remand as to 
whether he has been treated for hearing loss by VA recently 
and, if so, should attempt to obtain any such records.  
Finally, the veteran noted in his December 2002 application 
that he was treated for hearing loss at Standish Hospital.  
The RO should provide the veteran with appropriate release 
forms to enable VA to obtain these private records and, if 
the veteran completes the forms, the RO should assist him in 
obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with a copy 
of the Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) notice information.  

2.  Please seek clarification from the 
veteran on remand as to whether he has 
been treated for hearing loss by VA in 
recent years and, if so, attempt to obtain 
any such records.  In addition, the 
veteran noted in his December 2002 
application that he was treated for 
hearing loss at Standish Hospital.  Please 
provide the veteran with appropriate 
release forms to enable VA to obtain these 
private records and, if the veteran 
completes the forms with sufficient 
information, the RO should assist him in 
obtaining these records.

3.  Please schedule the veteran for a VA 
examination to evaluate his claim for 
service connection for bilateral hearing 
loss.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the following items:

a.  The examiner should conduct 
audiometric testing to ascertain whether 
the veteran has current hearing loss.  
The examiner should also consider any 
recent evidence obtained on remand that 
may show current hearing loss.  

In addition, based on a review of the 
claims folder and the examination 
findings, including the service medical 
records, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that a current hearing loss, if any, 
is the result of a disease, injury, or 
event during the veteran's period of 
service (December 1961 to September 
1965), to include acoustic trauma, as 
opposed to its being more likely due to 
some other factor or factors.

Please consider the following in-service 
audiological findings:  December 
1961enlistment examination, January 1963 
hearing conservation data document, 
February 1964 hearing conservation data 
document, and August 1965 separation 
examination.  

3.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for 
bilateral hearing loss should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


